DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindemann (US 2005/0116391).

    PNG
    media_image1.png
    482
    519
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    644
    538
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    376
    524
    media_image3.png
    Greyscale

Regarding claim 1, Lindemann teaches an apparatus (apparatus 11; see fig.1) for ensuring uniform laminar gas flow in the vicinity of a part being processed by a laser welding system (see para.[0010] “This apparatus includes a laser-processing machine with exchangeable technology modules for sintering, removal of material and/or writing. “ and para.[0020] “a shielding gas atmosphere is maintained during the working process for consolidation of the individual powder layers.”), the apparatus comprising: 
a platform (carrier 43) for supporting the part to be processed (see fig.2, the carrier 43 is configured to support a shaped body 52.); 
an enclosure (housing 31) surrounding the platform (carrier 43), the enclosure (housing 31) including: 
an inlet (opening of feed line 111) configured to receive gas flow from outside the enclosure (see para.[0058] “This inlet opening 112 is in communication with a feed line 111 which accommodates a filter 126 outside the housing 31. Ambient air is fed to the build-up chamber 42 through the inlet opening 112 via the filter 126 and the supply line 111.”), and 
an outlet (opening of discharge line 114) positioned on an opposite side of the platform (carrier 43) relative to the inlet (opening of feed line 111) (see fig.2) and configured to allow gas flow to exit the enclosure so that at least a portion of the gas flow travels over the platform (carrier 43) (See para.[0063] “a volumetric flow from the environment can be fed via the filter 126 and the supply line 111 to the build-up chamber 42 and discharged from the build-up chamber 42 via the outlet opening 113 and discharge line 114.” see fig.2, at least a portion of the gas flow travel over carrier 43 when lifting spindle 46 moved down carrier 43); 
a first actuatable barrier (barrier device 176 connected to line 111; fig.6) that defines a first opening at the inlet and configured to modify a cross-sectional area of the first opening when actuated (See fig.2, 6 and para.[0071] “Each process chamber 21, 24 is assigned barrier devices 176 designed as shut-off valves…it is possible to provide a barrier device 176 in the inlet opening 112 of the feed line 111.” Hence, the barrier devices 176 has a first opening at the opening of the feed line 111 and capable to modify the cross sectional area of the opening of the feed line 111 by actuated the valves.); 
a second actuatable barrier (barrier device 176 connected to line 114; fig.6) that defines a second opening at the outlet and configured to modify a cross-sectional area of the second opening when actuated (See fig.2, 6 and para.[0071] “Each process chamber 21, 24 is assigned barrier devices 176 designed as shut-off valves. In a preferred embodiment, these barrier devices 176 are provided in the outlet opening 113 of the discharge line 114 and in the outlet openings of the powder traps 80 into which the lines for discharging powder open out.” Hence, the barrier devices 176 has a first opening at the opening of the discharge line 114  and capable to modify the cross sectional area of the opening of the discharge line 114 by actuated the valves.);
an actuator (control and arithmetic unit 26) for actuating at least one of the first actuatable barrier or the second actuatable barrier; and a controller (control and arithmetic unit 26) configured to direct the actuator to actuate at least one of the first actuatable barrier or the second actuatable barrier as the part is being processed by the laser welding system so that the cross-sectional area of the first opening is larger than the cross-sectional area of the second opening so that a pressure at the inlet is greater than a pressure at the outlet while the gas flow travels through the first opening and the second opening  [Examiner’s note: Examiner interpreted control and arithmetic unit 26 is the combination of actuator and controller in the claim, since the control and arithmetic unit 26 configured to perform both functions of actuator and controller. The actuator is considered a module of the control and arithmetic unit 26 (software, hardware, or combination of them). See para.[0024] “Each barrier device can preferably be actuated separately or jointly as a group for each process chamber by means of a control and arithmetic unit.” Since each barrier device can be actuated separately by the control and arithmetic unit 26, the control and arithmetic unit 26 capable to actuate barrier devices 176 so that the inlet opening is larger the outlet opening so that a pressure at the inlet is greater than a pressure at the outlet when gas flow travels through the first opening and the second opening when the part is being processed.].

Regarding claim 2, Lindemann teaches the controller is configured to direct the actuator to actuate at least one of the first actuatable barrier or the second actuatable barrier so that a velocity of gas flow at the inlet is lower than a velocity of gas flow at the outlet [Examiner’s note: As discussed in claim 1, control and arithmetic unit 26 is capable to actuate the barrier device separately, therefore the control and arithmetic unit 26 capable to actuate barrier devices 176 so that a velocity of gas flow at the inlet is lower than a velocity of gas flow at the outlet, such as to close the opening of feed line 111 and open the opening of discharge line 114.]

Regarding claim 4, Lindemann teaches the platform (carrier 43) includes a powder bed (build-up material 57; fig.2).

Regarding claim 7, Lindemann teaches a second blower (fan 109) positioned at the outlet (opening of discharge line 114) (see fig.6, fan 109 connected to discharge line 114) and configured to pull gas out of the enclosure through the outlet (see fig.6 and para.[0021] “at least one barrier device is arranged in the extraction means between the fan and each process chamber, so that when the fan is operated extraction by suction is carried out at that process chamber in which the shaped body has been fully produced” and  para.[0027] “it is provided that there is a suction fan for at least two process chambers”  Hence, fan 109 is configured to pull gas out of the housing of chamber 21 through the opening of discharge line 114.)

Regarding claim 9, Lindemann teaches a nozzle (nozzle in base plate 44; see para.[0060]) connected to a cooling agent source (cooling line 86) and configured to introduce cooling agent into the enclosure (See para.[0060] “Cooling liquid is fed to the cooling passages provided in the base plate 44 via a cooling line 86 which is fed to the base plate 44 through the lifting spindle 46.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Tochimoto (US 2002/0090410).
Regarding claim 3, Lindemann does not explicitly teach a sensor connected to the controller and configured to detect at least one of the pressure at the inlet, the pressure at the outlet, a velocity of gas flow at the inlet, or a velocity of gas flow at the outlet.
However, Tochimoto teaches in the same field of an apparatus (system 1) of a three-dimensional printer, comprising a sensor (flow rate sensor 78a) connected to a controller (control unit 10) and configured to detect at least one of the pressure at the inlet, the pressure at the outlet, a velocity of gas flow at the inlet, or a velocity of gas flow at the outlet (See fig.1 and para.[0061] “a flow rate sensor 78 a and three suction valves 76 v inserted in the pipes 76.” Hence, flow rate sensor 78 coupled to the outlet pipes 76 and configured to detect a velocity of gas flow at the outlet.)

    PNG
    media_image4.png
    529
    596
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add an apparatus of a laser welding system of Lindemann with a sensor connected to a controller as taught by Tochimoto, in order to detect to a velocity of gas flow at the outlet, so that to compare with a predetermined threshold value to determine whether the removal of the unbonded powder remaining on the three dimensional model  has been completed in the powder removing apparatus (see para.[0149] of Tochimoto).

Regarding claim 5, Lindemann does not explicitly teach a first blower positioned proximate to the inlet and configured to blow gas into the inlet.
However, Tochimoto teaches in the same field of an apparatus (system 1) of a three-dimensional printer, comprising a first blower (blower driving unit 73) positioned proximate to an inlet (pipe 74) and configured to blow gas into the inlet (See fig.6 and para.[0058] “The blower unit WS comprises a blower driving unit 73 for generating an air stream a pipe 74 extending from the air outlet of the blower driving unit 73 and branching into three pipes”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add an apparatus of a laser welding system of Lindemann with a blower proximate to an inlet of a processing chamber as taught by Tochimoto, in order to blow air into the processing chamber so that increasing the amount of air to facilitate to remove the unbonded powder form the three-dimension model (para.[0113] of Tochimoto).

Regarding claim 6, Lindemann does not explicitly teach the controller is connected to the first blower and is configured to adjust a speed of the first blower so that a velocity of gas flow at the inlet is lower than a velocity of gas flow at the outlet.
However, Tochimoto teaches in the same field of an apparatus (system 1) of a three-dimensional printer, comprising a controller (control unit 10) is connected to the first blower (blower driving unit 73) and is configured to adjust a speed of the first blower so that a velocity of gas flow at the inlet is lower than a velocity of gas flow at the outlet (see fig.1, para.[0041] and [0043] “The control unit 10 comprises a computer 11, a drive control unit 12 electrically connected to the computer 11, and a nozzle head driving unit 13 electrically connected to the drive control unit 12 … The drive control unit 12 also centrally controls the operation of the powder removing apparatus 70 in the model forming unit 6 for removing powder particles left unbonded after completing the model forming.” Hence, control unit 19 is configure to control the operation of the powder removing apparatus 70, which includes blower driving unit 73 and suction driving unit 75. The control unit 19 is configured to activate or deactivate the blower driving unit 73 and suction driving unit 75, and therefore control unit 19 is capable to adjust the speed of the blower driving unit 73, such as to deactivate the blower driving unit 73 to change the speed of the blower driving unit to zero from an operating speed, and activate suction driving unit 75, so that a velocity of gas flow at the inlet is lower than a velocity of gas flow at the outlet.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the controller of an apparatus of a laser welding system of Lindemann with a controller configured to control the speed of a blower at the inlet of a processing chamber as taught by Tochimoto, in order to control the gas flow rate/velocity of at the inlet of the processing chamber to increase the efficiency of powder removal. (para.[0195] of Tochimoto)

Regarding claim 8, Lindemann teaches the controller (control and arithmetic unit 26) is connected to the second blower (fan 109) (See figs.1 and 6, control and arithmetic unit 26 is connected to the fan109 directly or indirectly.), but does not explicitly teach the controller is configured to adjust a speed of the second blower so that a velocity of gas flow at the inlet is lower than a velocity of gas flow at the outlet.
However, Tochimoto teaches in the same field of an apparatus (system 1) of a three-dimensional printer, comprising a controller (control unit 10) is connected to the second blower (suction driving unit 75) and is configured to adjust a speed of the second blower so that a velocity of gas flow at the inlet is lower than a velocity of gas flow at the outlet (see fig.1, para.[0041] and [0043] “The control unit 10 comprises a computer 11, a drive control unit 12 electrically connected to the computer 11, and a nozzle head driving unit 13 electrically connected to the drive control unit 12 … The drive control unit 12 also centrally controls the operation of the powder removing apparatus 70 in the model forming unit 6 for removing powder particles left unbonded after completing the model forming.” Hence, control unit 19 is configure to control the operation of the powder removing apparatus 70, which includes blower driving unit 73 and suction driving unit 75. The control unit 19 is configured to activate or deactivate the blower driving unit 73 and suction driving unit 75, and therefore control unit 19 is capable to adjust the speed of the suction driving unit 75, such as to activate the suction driving unit 75 to change the speed of the blower driving unit to an operating speed from zero, and deactivate blower driving unit 73, so that a velocity of gas flow at the inlet is lower than a velocity of gas flow at the outlet.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the controller of an apparatus of a laser welding system of Lindemann with a controller configured to control the speed of a blower at the outlet of a processing chamber as taught by Tochimoto, in order to control the gas flow rate/velocity of at the inlet of the processing chamber to increase the efficiency of powder removal. (para.[0195] of Tochimoto)

Regarding claim 11, Lindemann does not explicitly teach the inlet is positioned on the enclosure at a higher height than the outlet.
However, Tochimoto teaches an inlet (inlet 1; see the annotation of fig.1) is positioned on the enclosure at a higher height than an outlet (outlet 3; see the annotation of fig.1) (see fig.1, inlet 1 is positioned higher than outlet 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the inlet and outlet of an apparatus of a laser welding system of Lindemann with an inlet is positioned higher than an outlet as taught by Tochimoto, in order to provide a desired heights of inlet and outlet, since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Unosson (US 2016/0307678).
Regarding claim 10, Lindemann does not explicitly teach a valve connected to the cooling agent source (cooling line 86) and configured to be activated by the controller.
However, Unosson teaches in the same field of an apparatus (See fig.1) of a three-dimensional printer, comprising a valve (valve 23 a) configured to be activated by a controller (control computer 20) (See fig.1 and para.[0035] ”The control computer 20 may also include a cooling control process 23 configured to control cooling of the workpiece, e.g. by adjusting coolant flow rate with a valve 23 a, or adjusting a refrigeration cycle.”)

    PNG
    media_image5.png
    676
    481
    media_image5.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify an apparatus of a laser welding system of Lindemann with a valve for supplying cooling agent and configured to be controlled by a controller of a processing chamber as taught by Unosson, in order to control coolant flow rate of coolant so that to provide desired target crystallinity of the workpiece. (para.[0035] of Unosson).

Response to Amendment
	 With respect to the claim rejection under 35 U.S.C. 112(a), applicant amended claim 1, which overcomes the claim rejection, and therefore the claim rejection under 35 U.S.C. 112(a) is withdrawn.

Response to Arguments
Applicant's arguments filed on 08/15/2022 have been fully considered but they are not persuasive. 
Applicant argues: 
Reference Lindemann does not explicitly teach 1) an apparatus for ensuring laminar gas flow in the vicinity of a part being processed by a laser welding system comprising an enclosure with an inlet and an outlet with barriers that define openings at the inlet and the outlet., and 2) a controller configured to direct an actuator to actuate at least one of the barriers so that a cross- sectional area of the opening at the inlet is larger than a cross-sectional area of an opening at the outlet. 3) one of the barriers while the gas flow travels through the first opening and the second opening as the part is being processed by the laser welding system.
Examiner respectfully response: 
Reference Linderman teaches every limitation in claim 1 as shown in the rejection above, such as 1) Lindemann teaches the lifting spindle 46 is configured to move up and down, and the lifting spindle 46 is capable to move down the platform so that at least a portion of the gas flow travel over the platform. 2) Lindemann teaches the control and arithmetic unit 26 capable to actuate barrier devices 176 so that the inlet opening is larger the outlet opening so that a pressure at the inlet is greater than a pressure at the outlet when gas flow travels through the first opening and the second opening. Moreover, pressure difference implies the gas flow, and gas flow also implies pressure difference. 3) Same as argument 1), Lindemann teaches the barrier define an opening when the barrier is open, which means the valve is on, so that the barriers are capable to allow the gas flow through the first opening and the second opening when the part is processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761